DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,17-29,36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1,17-29,36 recite the limitation " Koffset value “.  However, its value is not clearly defined in the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4,6-9,12-15,17-32, and 36 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mahalingam et al. (US Application 2021/0029658, hereinafter Mahalingam).
Regarding claims 1, 29, Mahalingam discloses a method, and a system (fig. 4) of enabling communication between a user equipment (UE) (402) and a non- terrestrial network (NTN) (401), comprising: 
receiving, at the UE, satellite position data of the NTN (Abstract, [0114]- [0116], [0147], [0171], which recites the satellite position of the NTN), 
determining, at the UE, a UE position, calculating, at the UE, a first distance between the UE position and the satellite position data (Abstract, [0114]- [0116], [0147], [0171], which recites the UE position and the satellite position based on a distance h), 
calculating, at the UE, a timing advance based on the first distance (Abstract, [0114]- [0116], [0147], [0171], which recites calculating timing based on distance h),, 
receiving, at the UE, a Koffset value (Abstract, [0114]- [0116], [0147], [0171], which recites an offset value), and 
applying, at the UE, one or both of the timing advance and Koftset to configure transmission or reception of communication with the NTN (Abstract, [0114]- [0116], [0147], [0171], which recites applying the offset value or the timing advance to configure communication with the NTN).  
Regarding claim 2, Mahalingam discloses the method of claim 1, wherein the satellite position data is ephemeris or positional data (Abstract, [0114]- [0116], [0147], [0171]).  
Regarding claim 3, Mahalingam discloses the method of claim 1, wherein the UE further receives a gateway position data (Abstract, [0114]- [0116], [0147], [0171]).  
Regarding claim 4, Mahalingam discloses the method of claim 3, wherein the UE further calculates a second distance between the satellite position data and the gateway position data (Abstract, [0114]- [0116], [0147], [0171]).   
Regarding claim 6, Mahalingam discloses the method of claim 4, wherein the timing advance is a full timing advance compensation (Abstract, [0114]- [0116], [0147], [0171]).   
Regarding claim 7, Mahalingam discloses the method of claim 1, wherein the UE further receives a reference point position data, wherein the reference point position data is on a feeder link (Abstract, [0114]- [0116], [0147], [0171]).  
Regarding claim 8, Mahalingam discloses the method of claim 7, wherein the UE further receives a common timing advance value (Abstract, [0114]- [0116], [0147], [0171]).  
Regarding claim 9, Mahalingam discloses the method of claim 8, wherein the UE further calculates a third distance between the reference point position data and the satellite position data (Abstract, [0114]- [0116], [0147], [0171]).   
Regarding claim 12, Mahalingam discloses the method of claim 7, wherein the reference point position data is the satellite position data (Abstract, [0114]- [0116], [0147], [0171]).    
Regarding claim 13, Mahalingam discloses the method of claim 1, wherein the UE further receives a reference point position data, wherein the reference point position data is located in a cell that the UE is located in (Abstract, [0114]- [0116], [0147], [0171]).   
Regarding claim 14, Mahalingam discloses the method of claim 13, wherein the UE further receives a common timing advance value (Abstract, [0114]- [0116], [0147], [0171]).   
Regarding claim 15, Mahalingam discloses the method of claim 14, wherein the UE further calculates a fourth distance between the reference point position data and the satellite position data (Abstract, [0114]- [0116], [0147], [0171]).    
Regarding claim 17, Mahalingam discloses the method of claim 1, wherein the UE receives a Koffset value in a group common DCI format, and/or a MAC-CE format, and the Koffset value is a fixed number of bits (Abstract, [0077], [0114]- [0116], [0147], [0164], [0171], [0183], [0204]). 
Regarding claim 18, Mahalingam discloses the method of claim 17, wherein the Koffset value is specific to the UE (Abstract, [0077], [0114]- [0116], [0147], [0164], [0171], [0183], [0204]). 
Regarding claim 19, Mahalingam discloses the method of claim 17, wherein the Koffset value is used in a configured grant type 1 transmission, wherein the UE adds an offset of Koffset multiplied by a number of symbols per slot value to a timing for the configured grant type 1 transmission (Abstract, [0077], [0114]- [0116], [0147], [0164], [0171], [0183], [0204]). 
Regarding claim 20, Mahalingam discloses the method of claim 17, wherein the Koffset value is used in a configured grant type 2 transmission, wherein the UE schedules to transmit a Physical Uplink Shared Channel (PUSCH) by a DCI by adding a Koffset value to the configured grant type 2 transmission (Abstract, [0077], [0114]- [0116], [0147], [0164], [0171], [0183], [0204]).   
Regarding claim 21, Mahalingam discloses the method of claim 17, wherein the Koffset value is used for a slot format indicator (SFI) to dynamically configure and reconfigure symbols or slots in a subframe, wherein the UE configures and reconfigures symbols or slots at least Koffset slots after an uplink slot (Abstract, [0077], [0114]- [0116], [0147], [0164], [0171], [0183], [0204]). 
Regarding claim 22, Mahalingam discloses the method of claim 1, wherein the Koffset value is greater than or equal to the timing advance (Abstract, [0077], [0114]- [0116], [0147], [0164], [0171], [0183], [0204]). 
Regarding claim 23, Mahalingam discloses the method of claim 17, wherein the Koffset value is used for timing for a PUSCH transmission scheduled by DCI (Abstract, [0077], [0114]- [0116], [0147], [0164], [0171], [0183], [0204]). 
Regarding claim 24, Mahalingam discloses the method of claim 17, wherein the Koffset value is used for timing for a Channel State Information (CSI) transmission on a PUSCH (Abstract, [0077], [0114]- [0116], [0147], [0164], [0171], [0183], [0204]).   
Regarding claim 25, Mahalingam discloses the method of claim 17, wherein the Koffset value is used for timing for a PUSCH transmission scheduled by a Random Access Response (RAR) grant (Abstract, [0077], [0114]- [0116], [0147], [0164], [0171], [0183], [0204]).   
Regarding claim 26, Mahalingam discloses the method of claim 17, wherein the Koffset value is used for Hybrid Automatic Repeat Request Acknowledgement (HARQ-ACK) transmission on Physical Uplink Control Channel (PUCCH) (Abstract, [0077], [0114]- [0116], [0147], [0164], [0171], [0183], [0204]).  
Regarding claim 27, Mahalingam discloses the method of claim 17, wherein the Koffset value is used for timing for CSI reference resource transmission (Abstract, [0077], [0114]- [0116], [0147], [0164], [0171], [0183], [0204]).   
Regarding claim 28, Mahalingam discloses the method of claim 17, wherein the Koffset value is used for timing for aperiodic SRS transmission (Abstract, [0077], [0114]- [0116], [0147], [0164], [0171], [0183], [0204]). 
Regarding claim 30, Mahalingam discloses the system of claim 29, further configured to receive a reference point position data (Abstract, [0077], [0114]- [0116], [0147], [0164], [0171], [0183], [0204]).   
Regarding claim 31, Mahalingam discloses the system of claim 30, further configured to receive a common timing advance value (Abstract, [0077], [0114]- [0116], [0147], [0164], [0171], [0183], [0204]).  
Regarding claim 32, Mahalingam discloses the system of claim 31, wherein the UE further calculates a third distance between the reference point position data and the satellite position data (Abstract, [0077], [0114]- [0116], [0147], [0164], [0171], [0183], [0204]). 
Regarding claim 36, Mahalingam discloses the system of claim 29, wherein the system receives the Koffset value in a group common DCI format, and/or a MAC-CE format, and the Koffset value is a fixed number of bits (Abstract, [0077], [0114]- [0116], [0147], [0164], [0171], [0183], [0204]). 

Allowable Subject Matter
Claims 5,10-11,16,33-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art in record fails to anticipate or render obvious the following limitations:
calculates the timing advance by dividing the first distance by a speed to obtain a first propagation delay, dividing the second distance by the speed to obtain a second propagation delay, summing the first propagation delay and the second propagation delay, and doubling the sum. calculates a differential timing advance by dividing the first distance by a speed to obtain a first propagation delay, dividing the fourth distance by the speed to obtain a fourth propagation delay, subtracting the fourth propagation delay from the first propagation delay, and doubling the subtraction.
Conclusion







Any inquiry concerning this communication or earlier communications from the examiner should be directed to DADY CHERY whose telephone number is (571)270-1207. The examiner can normally be reached M to T, 8 am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DADY CHERY/Primary Examiner, Art Unit 2461